Order entered September 20, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00337-CV

   GREAT AMERICAN LLOYDS INSURANCE COMPANY AND MID-CONTINENT
             CASUALTY COMPANY, Appellants/Cross-Appellees

                                               V.

  VINES-HERRIN CUSTOM HOMES, L.L.C. AND HERRIN CUSTOM HOMES, INC.
             AND EMIL G. CERULLO, Appellees/Cross-Appellants

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-03-6903

                                            ORDER
       Before the Court is appellants’ September 19, 2018 unopposed motion for extension of

time to file reply and cross-appellees’ brief. We GRANT the motion and ORDER the brief be

filed no later than October 26, 2018.


                                                       /s/   DAVID EVANS
                                                             JUSTICE